Biddle, J.
Complaint by the appellees against the appellant, to collect an assessment for the construction of a drain. Trial, verdict and judgment for the appellees. Exceptions and appeal.
This case is the same in principle as the case of Bate v. Sheets, ante, p. 209, decided at the present term.
There is no averment showing, and no evidence in the case tending to prove, that the drain is conducive to public health, convenience or welfare, or of public benefit or utility, without which the appellees can not recover.
Upon the authority of the case cited, this judgment is reversed, at the appellees’ costs ; cause remanded, with instructions to sustain the motion for a new trial, and for further proceedings according to this opinion.